               Case 1:19-cv-01507-GSA Document 20 Filed 08/10/20 Page 1 of 2


 1   McGREGOR W. SCOTT
     United States Attorney
 2
     DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   LYNN HARADA (CSBN 267616)
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8977
            Facsimile: (415) 744-0134
 7          lynn.harada@ssa.gov
     Attorneys for Defendant
 8   dd
     Attorneys for Defendant         UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10   Attorneys for Defendant
11                                                        )   CIVIL NO. 1:19-cv-01507-GSA
     DOUGLAS
     Attorneys forJOHN  BETTS,
                   Defendant                              )
12                                                        )   ORDER APPROVING STIPULATION
            Plaintiff,                                    )   TO VOLUNTARY REMAND
13                                                        )   PURSUANT TO SENTENCE FOUR OF
            vs.                                           )   42 U.S.C. § 405(g)
14                                                        )
     ANDREW SAUL,                                         )
15   Commissioner of Social Security,                     )
                                                          )
16          Defendant.                                    )
                                                          )
17                                                        )
18
             IT IS HEREBY STIPULATED by and between the parties, through their undersigned attorneys,
19
     that this action be remanded for further administrative action pursuant to section 205(g) of the Social
20
     Security Act, as amended, 42 U.S.C. section 405(g), sentence four.
21
            On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) for a
22
     new decision. The Appeals Council will instruct the ALJ to re-evaluate the medical evidence of record.
23
     The ALJ will evaluate Plaintiff’s residual functional capacity throughout the period at issue and his
24
     subjective complaints, and obtain supplemental vocational expert evidence as necessary. The Appeals
25
     Council will instruct the ALJ to offer Plaintiff the opportunity for a hearing, and to take further action,
26
     as warranted, to complete the administrative record and resolve the above issues.
27
28

     1:19-cv-01507-GSA                                   1
              Case 1:19-cv-01507-GSA Document 20 Filed 08/10/20 Page 2 of 2


 1
            The parties further request that the Clerk of the Court be directed to enter a final judgment in
 2
     favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.
 3
 4                                                          Respectfully submitted,
 5                                                          PENA & BROMBERG, ATTORNEYS AT LAW
 6
     Dated: August 6, 2020                                   *Lynn Harada for Jonathan Omar Pena
 7                                                          (*as authorized via email on 8/6/2020)
                                                            JONATHAN OMAR PENA
 8                                                          Attorney for Plaintiff
 9
10
                                                            McGREGOR W. SCOTT
11                                                          United States Attorney
12                                                          DEBORAH LEE STACHEL
                                                            Regional Chief Counsel, Region IX
13                                                          Social Security Administration
14
15   Dated: August 6, 2020                        By:       /s/ Lynn Harada
                                                            LYNN HARADA
16                                                          Special Assistant United States Attorney
                                                            Attorneys for Defendant
17
18
19   IT IS SO ORDERED.
20
        Dated:     August 9, 2020                              /s/ Gary S. Austin
21                                                    UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

     1:19-cv-01507-GSA                                  2
